Title: To Thomas Jefferson from B. D. Armistead, 18 March 1800
From: Armistead, B. D.
To: Jefferson, Thomas



County Philadelphia March 18. 1800

The auther, sensible of the rank which you hold in the literary world, presents you with due respect the inclosed manuscript for examination: If you think it sufficiently interesting, and would so far oblige an obscure stranger, he requests that you would either communicate your sentiments upon the subject to the auther for the purpose of forwarding the publication; or lay it before the A. P. Society.
It was with extreme reluctance the auther consented to address a  personage to whom he is unknown—but who should judge an essay wherein the auther encounters popular oppinions in religion & philosophy; but the Man, who from the mass of truth and error selecting all that was valuable has ventured to reject the prejudice & superstition of the age?—
He regrets that it was not practicable to exhibit this work in a more correct form—It was his intention to bestow more labour on it: but being apprehensive, as the period of your residence in Philadelphia is uncertain, & temporary, that he might loose the opportunity of obtaining your oppinion, he was anxious to hasten it to a conclusion—Other reasons however might have prevented this wish—In the course of his education he has rather glanced upon some branches literature, than made any one the object of study. Natural history, especially those parts relative to fossils & mountains which should form the basis of a Theory of the earth, he was but very imperfectly acquainted with. Chymistry which is perhaps no less connected with the subject than those branches of natural history, he knew nothing of: & tho correctness of stile is not essential in such a work; (unless it be contended that correctness of thinking is in some degree allied to it) yet considerable advantages might have been derived from perspicuity & precission: but he has to lament the want even of this also: for he is unacquainted with every principle of grammer
Nevertheless, he is not ignorant of the prominent features from which a theory of the earth should be drawn: He knows that two great continents with chains of mountains of unknown lengths are to be formed; that sea shells are to be buried upward of 500 feet in regular strata & planted near the summits of the highest mountains upon earth; that the productions of the torrid zone are to be transported to the temperate buried in limestone &c some hundred feet below the surface; He sees the form & inequalities of the moon & some of the planets; he knows that all the bodies in the system revolve about a common center; & that principles which so exist, have always existed: He knows also that no rational argument, can be advanced in favour of a vortex, of an abyss, or even a cavity sufficient to contain one hundredth part of the waters of the deluge; that comets are improbable agencies; & that electrical evaporations & central explosions are merely chimeras of the brain—With this information it is possible to develope the system of the world
But the auther never should have attempted a subject in which the most learned & ingenius have been baffled, had not the principle on which the hypothesis is founded been started by an involuntary exertion of the mind—Strongly impressed with the aptness of the  hypotheses in solving every question with which he was then acquainted relative to the deluge, he was induced to extend his enquiries; & receiving additional confirmation of its truth from every datum he collected, he determined, tho unqualified for the production of a regular theory of the earth conneted with a chain of reasoning, to arrange his thoughts upon the subject with as much order as he was capable & if approved of by an adequate Critick to submit them to the public
The length of the work rendering it unpracticable to communicate the whole at once, the observations upon mountains & seas with some historical remarks will be comprised in another paper: But as they require considerable time to prepare for examination, the auther request, if you can relax so long from the duties of your important station, that your sentiments upon the part before you might be delivered—he can receive them thro the channel of the post office at Philadelphia & will acknowledge the favour with that gratitude & respect due to so great a sacrafice of your time
But if it is deemed worthy of thir attention, & you think it more adviseable to offer it to the Society, the auther will withdraw the proposals which are in the hands of the printer
From Sir Your most obliging & very humble servant

B. D. Armistead

